DETAILED ACTION
This office action is in response to application 16/901,084, filed on 06/15/2020.
Claims 1-4 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a determination unit that inputs …” and “a switching unit that … is able to switch” in claim 1 as well as “a notification unit” in claim 4. Examiner interprets support for these limitations is found in P. [0037] and interprets all of these units as a CPU.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “a vehicle” twice followed by “the vehicle”. It is unclear if both recitations of “a vehicle” refer to the same vehicle and which recitation “the vehicle” refers to.
Regarding claim 4, the claim recites “the driving mode” there is insufficient antecedent basis for this limitation in the claims.
Regarding claims 2 and 3, the claims are rejected due to their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20200283007), hereinafter Choi, in view of Altman (US 20210116907), hereinafter Altman.

	Regarding claim 1, Choi teaches a vehicle travel system, comprising:
a determination unit (see at least Choi P. [0061]: “According to an example, the diagnostic module 310, the driving mode determination module 320, and the vehicle control module 340 may be included in one or more controllers. According to an example, the controller may be implemented as an MCU or an ECU.”) that inputs image information that has been acquired during a current trip of a (see at least Choi P. [0075]: “For this purpose, the vehicle 110 may include a device for acquiring information about the driver, such as an internal camera or a smart band. In this case, if information about the driver can be obtained, the device is not limited to the specific device.”), and
that shows at least a current peripheral situation around the vehicle (see at least Choi P. [0099]: “In this case, the remote driver of the remote control center 130 may perform remote driving by using detection information such as the image capturing the surroundings of the vehicle 110.”).
While Choi does not verbatim use the term “learned model”, Choi renders obvious inputs driving information that shows a state of current manual driving, into a comparison that has been created using image information that has been collected in a specific situation during manual driving for a driver who is manually driving a vehicle that is capable of being switched between manual driving and remote driving (see at least Choi P. [0076]: “For example, when the vehicle 110 travels, the internal camera disposed inside the vehicle 110 may acquire the driver's image and stores the initial driver's state, and the internal camera may detect whether the driver is present, the driver's gaze, movement or postures of the driver and may compare with the initial driver's state to continuously check the driver's condition.”; P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”), and
that shows at least a peripheral situation around the vehicle (see at least Choi P. [0099]: “In this case, the remote driver of the remote control center 130 may perform remote driving by using detection information such as the image capturing the surroundings of the vehicle 110.”), and 
(see at least Choi P. [0136]: “The driving mode determination module 320 analyzes the determination result signal.”; P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”); and
a switching unit that, when it is determined by the determination unit that the current situation corresponds to the specific situation, is able to switch the manual driving to the remote driving (see at least Choi P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”).
In the same field of endeavor, Altman teaches using a learned model to process inputs including sensor information and determine a remote operation of a vehicle using said learned model (see at least Altman P. [0003]: “Some embodiments of the present invention include devices, systems, and methods of autonomous driving and tele-operated vehicles. For example, a vehicular Artificial Intelligence (AI) unit is configured: to receive inputs from a plurality of vehicular sensors of a vehicle; to locally process within the vehicle at least a first portion of the inputs; to wirelessly transmit via a vehicular wireless transmitter at least a second portion of the inputs to a remote tele-driving processor located externally to the vehicle; to wirelessly receive via a vehicular wireless receiver from the remote tele-driving processor, a remotely-computed processing result that is received from a remote Artificial Intelligence (AI) unit; and to implement a vehicular operating command based on the remotely-computed processing result, via an autonomous driving unit of the vehicle or via a tele-driving unit of the vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the known technique of using a learned model to process inputs including sensor information and determine a remote operation of a vehicle using said learned model as taught by Altman in image comparison for determination of manual driving inputs in order to determine if a vehicle should be switched to remote driving in the event of an emergency with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Choi teaches the system of claim 1.
	Choi further teaches wherein the driving information showing the state of the manual driving includes behavior information detected by behavior sensors that detect behavior of the vehicle (see at least Choi P. [0004]: “Autonomous driving technology basically controls the behavior of the vehicle by sensing the surroundings of the vehicle or the driving information of the vehicle by the sensor mounted on the vehicle, and generating a control signal using the sensed information and outputting the control signal to the driving device of the vehicle.”; P. [0046]: “One or more component devices 200 may be classified into various groups according to functions and purposes. For example, the one or more component devices 200 may include the image acquisition group 210 for acquiring an image around the vehicle, the target acquisition group 220 for acquiring target information around the vehicle, and the vehicle information acquisition group 230 for acquiring the vehicle information, the control signal generation group 240 for generating the control signal for controlling the behavior of the vehicle, and the driving group 250 for receiving and driving the control signal.”).

Regarding claim 3, Choi teaches the system of claim 1.
Choi further teaches wherein the driving information showing the state of the manual driving includes bioinformation detected by biosensors that detect a biological state of the driver (see at least Choi P. [0076]: “For example, when the vehicle 110 travels, the internal camera disposed inside the vehicle 110 may acquire the driver's image and stores the initial driver's state, and the internal camera may detect whether the driver is present, the driver's gaze, movement or postures of the driver and may compare with the initial driver's state to continuously check the driver's condition.”).

	Regarding claim 4, Choi teaches the system of claim 1.
	Choi further teaches further comprising a notification unit that, when the driving mode is switched from manual driving to remote driving by the switching unit, transmits a switching notification to the operator who will perform the remote driving to switch from the manual driving to the remote driving (see at least Choi P. [0036]: “In addition, in the case that it is determined that the autonomous driving of the vehicle 110 is impossible, the vehicle 110 may request the remote control to the remote control center 130 that is external to the vehicle, and may remotely operate by the remote control center 130.”; P. [0042]: “The remote control center 130 performs remote control of the vehicle 110 for the vehicle 110 requesting remote control. That is, the remote control center 130 may receive the remote control request signal from the vehicle 110” *Examiner notes that it is plainly obvious that a remote operator who is to take over control of the vehicle would be notified that they were to take control of the vehicle and that the control mode of the vehicle was about to be switched.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oba (US 20210155268) discloses a configuration to output section information of an automatic driving section and a manual driving section and display data by which a time to reach each section is confirmable to a wearable terminal is implemented. A mobile device acquires the section information of an automatic driving section and a manual driving section on a traveling route, and estimates the time to reach each section and transmits the estimated time to an information terminal. The information terminal receives the transmission data from the mobile device, and outputs the section information of the automatic driving section and the manual driving section and the display data by which a time to reach each section is confirmable. Moreover, the mobile device determines notification timing of a manual driving recovery request notification on the basis of an arousal level, a position, or the like of a driver and transmits the determined notification timing to the information terminal, and the information terminal executes the manual driving recovery request notification at appropriate notification timing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662